    Case 1:19-cr-10041-JDB Document 64 Filed 05/22/19 Page 1 of 7                                     PageID 137



                           IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TENNESSEE
                                     EASTERN DIVISION

UNITED STATES OF AMERICA,                                        )
                                                                 )
                  Plaintiff,                                     )        CR. NO. 1:19-cr-10041-JDB-2
                                                                 )
vs.                                                              )
                                                                 )
CHARLES ALSTON,                                                  )
                                                                 )
                  Defendant.                                     )


   GOVERNMENT’S OPPOSITION TO DEFENDANT’S MOTION TO DISMISS OR
               STRIKE SURPLUSAGE FROM THE INDICTMENT
______________________________________________________________________

         The United States hereby opposes Defendant Charles Alston’s (the “Defendant’s”)

Motion to Dismiss or Strike Surplus Language from the Indictment in the above-

referenced case. The Defendant has provided no legal basis to dismiss the indictment

and has failed to meet the exacting standard required to prevail on a motion to strike

under Federal Rule of Criminal Procedure 7(d). In addition, the Defendant’s concern

about the jury’s access to the indictment is more properly addressed after a trial in this

matter, at which time the Defendant could move to require the government to redact

portions of the indictment (if any) that are unsupported by evidence. 1 Accordingly, his

motion should be denied.




1
 See, e.g., United States v. Awan, 966 F.2d 1415, 1426 (11th Cir. 1992) (noting, “it is proper to reserve ruling on a
motion to strike surplusage until the trial court has heard evidence that will establish the relevance of the allegedly
surplus language”).



                                                           1
 Case 1:19-cr-10041-JDB Document 64 Filed 05/22/19 Page 2 of 7               PageID 138



                                        BACKGROUND

       On April 15, 2019, Defendant Charles Alston and his co-Defendant Britney Petway,

were charged by indictment with one count of Conspiracy to Distribute and Dispense

Controlled Substances, in violation of 21 U.S.C. § 846 (Dkt. 3). Paragraphs three through

fifteen of the indictment, found on pages two through six, discuss “Controlled Substance

Statutes and Controlling Regulations.” The indictment then provides details of the charges

against Defendants Alston and Petway, including the purpose of the drug conspiracy, and

the manner and means by which the defendants sought to accomplish the purpose and

object of the conspiracy.

       According to the indictment, Defendant Petway was a nurse practitioner at the time

of the relevant conduct, who was prescribing various narcotics outside the scope of

professional practice and not for a legitimate medical purpose. She is alleged to have

paid Defendant Alston to be her supervising physician; he gave her practice an

appearance of legitimacy by signing a form for the state indicating that he was her

supervising physician, and purported to supervise Petway’s charts. The indictment

alleges, inter alia, that Defendant Alston approved Petway’s prescriptions for controlled

substances that were not for a legitimate medical purpose and outside the scope of

professional practice, and the two did not register their clinic as a pain management clinic

as required by the State. Moreover, the indictment provides further specific conduct which

occurred under Defendant Alston’s supervision.

       Defendant Alston initially appeared before the court on April 17, 2019 (Dkt. 8), and

was released subject to pretrial conditions on April 18, 2019 (Dkt. 18). On May 8, 2019,

the court granted the government’s consent motion to continue the defendant’s May 9,
                                             2
  Case 1:19-cr-10041-JDB Document 64 Filed 05/22/19 Page 3 of 7             PageID 139



2019, Report Date to June 19, 2019 (Dkt. 60). The same day, Defendant Alston filed the

instant Motion to Dismiss or Strike Surplus Language from the Indictment (Dkt. 58). No

trial date has been set in this matter.

                                          LEGAL STANDARD

       Under Federal Rule of Criminal Procedure 7(c), an indictment “must be a plain,

concise, and definite written statement of the essential facts constituting the offense

charged . . . .” The purpose of this Rule is to provide the defendant with notice of the

charges against him, so that he can properly prepare to defend himself. See United States

v. Hudson, 491 F.3d 590, 592-3 (6th Cir. 2007). Rule 7(d) provides that, “[u]pon the

defendant’s motion, the court may strike surplusage from the indictment or information.”

Fed.R.Crim.P. 7(d).

       Rule 7(d) “is properly invoked when an indictment contains nonessential

allegations that could prejudicially impress the jurors.” United States v. Kemper, 503 F.2d

327, 329 (6th Cir. 1974). “[A] motion to strike surplusage should be granted only if it is

clear that the allegations are not relevant to the charge and are inflammatory and

prejudicial.” United States v. Montgomery, 10 F. Supp. 3d 801, 816 (W.D. Tenn. 2014)

(quoting 1 Charles Alan Wright & Andrew D. Leipold, Federal Practice and Procedure §

128, at 643 (4th ed.2008)). The standard under Rule 7(d) has been “strictly construed

against striking surplusage.” Kemper, 503 F.2d at 329. Moreover, the Sixth Circuit

instructs, “[I]f the language in the indictment is information which the government hopes

to properly prove at trial, it cannot be considered surplusage no matter how prejudicial it

may be (provided, of course, it is legally relevant).” United States v. Moss, 9 F.3d 543,

550 (6th Cir. 1993) (quoting United States v. Thomas, 875 F.2d 559, 562 n. 2 (6th Cir .),
                                              3
    Case 1:19-cr-10041-JDB Document 64 Filed 05/22/19 Page 4 of 7                                  PageID 140



cert. denied, 493 U.S. 867 (1989)).

                                                      ARGUMENT

         Defendant’s argument that including relevant statutes and regulations in the

indictment is a basis for dismissal, or that the language should be stricken, is without

merit. As an initial matter, there is no legal basis for dismissal here. Rule 7(d) provides

that the remedy for an indictment that contains prejudicial surplus language would be to

strike that language. 2 Defendant Alston, however, cannot prevail on a motion to strike the

challenged language under Rule 7(d) because he has failed to show that the statutes and

regulations discussed in the indictment are prejudicial or irrelevant to the charged crime.

         As a threshold matter, the Defendant essentially concedes that the challenged

language is not surplusage at all, stating, “[a]ll these items are alleged facts that would

support the government theory in trying to secure a conviction” and they “need to be

proven by the government via admissible evidence (not summarily listed as fact in the

indictment).” (Mot. at 2); See Moss, supra. Because the government will prove the

standards set forth in the challenged section of the indictment at trial, even if such proof

may indeed hurt the Defendant’s case, “it cannot be considered surplusage no matter

how prejudicial it may be.” See Moss, 9 F.3d at 550.

         In any event, providing the statutory and regulatory framework for conspiracy to

distribute a controlled substance is not the type of prejudicial information contemplated

by Rule 7(d). Indeed, the controlled substance act statutes and regulations are not even


2
  The defense has pointed to no case law supporting the proposition that providing too much background in an
indictment violates due process under 7(c). Due process requires that the defendant be provided “notice of the
specific charge, and a chance to be heard in a trial of the issues raised by that charge, if desired . . .” Cole v.
Arkansas, 333 U.S. 196 (1948). It is clear from the Defendant’s motion (at 1) that he understands the nature of the
charges against him – that he participated in a conspiracy to improperly distribute controlled substances.
                                                             4
 Case 1:19-cr-10041-JDB Document 64 Filed 05/22/19 Page 5 of 7               PageID 141



“allegations” against Defendant Alston specifically; instead, they provide background

information useful to understand the crime charged. In the challenged section, the

indictment provides the standards for medical professionals prescribing certain narcotics

within the statutory and regulatory scheme. For example, Paragraph 10 states, inter alia,

that the “Rules of the Tennessee State Board of Medical Examiners governed the

supervision of nurse practitioners by physicians in Tennessee” during the period of

relevant conduct and that “[a]ccording to the regulations, a supervisory physician shall be

responsible for ensuring compliance with the applicable standard of care.” The contested

paragraphs include no inflammatory claims against the defendants, and instead provide

information that even the defense describes (at 2) as “helpful in educating . . . regarding

the historical legal background as to the regulation of opiates.” As the defense further

describes (at 2), this language includes “prescribing requirements for opiates.”

       Even if the language were prejudicial, the challenged language is plainly relevant

to the charge in the indictment. Here, Defendant Alston is alleged to have participated in

a conspiracy to distribute drugs outside the usual scope of professional practice and not

for a legitimate medical purpose. Proof that Defendant Alston violated minimal state

standards for dispensing the specific narcotics for which he is charged is relevant and

material. See, e.g., United States v. Miller, 815 F.2d 80 (6th Cir. 1987) (per curium)

(unpublished) (finding district court did not abuse discretion in denying defendant’s motion

to strike applicable state amphetamine regulations, the quantity of amphetamines and

phendimetrazine purchased, and doctor’s ranking in amphetamine purchases in

comparison to other doctors, where this was relevant and material to show that the

defendant was practicing outside the normal course of medical practice). In short, it is
                                             5
 Case 1:19-cr-10041-JDB Document 64 Filed 05/22/19 Page 6 of 7             PageID 142



appropriate for the indictment to include applicable standards for prescribing narcotics

where the government would prove at trial that Defendants Alston and Petway violated

those standards.

                                        CONCLUSION

      Defendant has neither demonstrated that the purportedly “surplus language” is

prejudicial nor shown that the challenged language is irrelevant to the charged crime. In

fact, Defendant has acknowledged that the language is not surplusage at all by

recognizing in his motion that the government would seek to prove these facts through

evidence at trial. Accordingly, Defendant’s motion should be denied.



                                                Respectfully submitted,



                                                D. MICHAEL DUNAVANT
                                                United States Attorney


                                         By:           /s/ Jillian Willis _______
                                                JILLIAN D. WILLIS
                                                Trial Attorney
                                                United States Department of Justice
                                                Criminal Division, Fraud Section




                                            6
 Case 1:19-cr-10041-JDB Document 64 Filed 05/22/19 Page 7 of 7                 PageID 143




                              CERTIFICATE OF SERVICE

      I, Jillian Willis, Trial Attorney in the United States Department of Justice, Criminal

Division, hereby certify that a copy of the foregoing pleading was forwarded by electronic

means via the court’s electronic filing system to counsel for the defendant.

      THIS the 22nd day of May, 2019.



                                                        /s/ Jillian Willis    _____
                                                JILLIAN D. WILLIS
                                                Trial Attorney
                                                United States Department of Justice
                                                Criminal Division, Fraud Section




                                            7
